TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-05-00294-CV




In re Bastrop Central Appraisal District






ORIGINAL PROCEEDING FROM BASTROP COUNTY




M E M O R A N D U M   O P I N I O N


                        Bastrop Central Appraisal District’s petition for a writ of mandamus is denied.
 
 
                                                                                                                                                            
                                                                        Bea Ann Smith, Justice
Before Justices B. A. Smith, Puryear and Pemberton
Filed:   June 22, 2005